EXHIBIT 10.1




AMENDMENT No. 5 TO EXECUTIVE EMPLOYMENT AGREEMENT




This Amendment No. 5 to the Executive Employment Agreement (“Amendment No. 5”)
is entered into as of January 29, 2016 and shall be effective as of March 16,
2016 (the “Effective Date”) by and between PetMed Express, Inc. (“PetMed” or the
“Company”) and Menderes Akdag (the “Executive”).

 

WHEREAS, PetMed and the Executive entered into an Executive Employment Agreement
dated March 16, 2001 (“Executive Employment Agreement”), which was subsequently
amended by Amendment No. 1 to Executive Employment Agreement on March 16, 2004,
by Amendment No. 2 to the Executive Employment Agreement on February 27, 2007
with an effective date of March 16, 2007, and by Amendment No. 3 to the
Executive Employment Agreement on February 8, 2010 with an effective date of
March 16, 2010, and by Amendment No. 4 to the Executive Employment Agreement on
January 25, 2013 with an effective date of March 16, 2013 (collectively with the
Executive Employment Agreement shall be referred to as the “Agreement”), which
Agreement is due to expire on March 16, 2016, and PetMed and the Executive wish
to further amend the Agreement.




 NOW, THEREFORE, it is hereby agreed as follows:




So much of Section 4 of the Agreement, which reads “The Term of employment
hereunder will commence on the Effective Date as set forth above and on the
third anniversary of the Effective Date…” is hereby revised to read “The Term of
employment hereunder will commence on March 16, 2016 and will end on March 16,
2019...”  




Sections 5(a) and 5(b) of the Agreement shall be deleted and replaced with the
following:




·

a.

Salary.  The Executive shall be paid a base salary, payable in accordance with
the Company’s policies from time to time for senior executives at an annual rate
of Six Hundred Thousand Dollars ($600,000.00).




·

b.

Grant of Stock.  In accordance with the terms of the PetMed Express, Inc., 2006
Employee Equity Compensation Restricted Stock Plan, attached hereto and
incorporated herein by such reference, and subject to the further terms,
conditions and restrictions contained in a separate agreement, titled
“Restricted Stock Agreement Pursuant To PetMed Express, Inc. 2006 Restricted
Stock Plan,” to be entered into by and between the Company and the Executive on
March 16, 2016, incorporated herein by reference upon its execution, the
Executive is hereby granted 120,000 shares of the Company's common stock, par
value $.001 per share (“Restricted Stock”).  The Company will pay 25%
withholding tax on the Restricted Stock based on the market value of the
Restricted Stock upon the lapse of each restriction period.




Except as expressly provided in this Amendment No. 5, all other terms,
conditions and provisions of the Agreement shall continue in full force and
effect as provided therein.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No. 5
as of the date set forth in the first paragraph above.




 

 

 

PetMed Express, Inc.

 

 

 

 

 

 

 

 

 

 

Witness

/s/ Ellen Schlafer

 

By:

/s/ Rober C. Schweitzer

 

 

 

 

Robert C. Schweitzer

 

 

 

 

Chairman of the Board

 

 

 

 

 

Witness

/s/ Alison Berges

 

Executive

 

 

 

 

 

 

 

 

/s/ Menderes Akdag

 

 

 

Menderes Akdag






